Judgment reversed on the law and facts, without coáts of this appeal to either party, and a new trial granted before the Special Term or a different referee. Certain findings of fact disapproved and reversed. Memorandum: The record fails to disclose evidence which would justify the granting of a decree annulling the marriage between the parties except upon the ground that plaintiff’s consent thereto was obtained by defendant’s false representations that her former husband ■ was dead, thus permitting the marriage to be solemnized according to the rites of the church of which the parties were communicants. However, in order to sustain the decree on this ground, a specific finding that defendant’s former husband was living at the time of this marriage is essential. The only finding on this issue is: “ * * ” that upon information and belief, the said John R. Klink was then alive.” In view of the confused state of the record, due in part to the failure to have certain testimony taken through an interpreter, we are constrained to reverse the judgment and direct a new trial before the Special Term or a different referee. All concur. (The judgment declares the marriage between the parties to be null and void.) Present — Taylor, F. J., Dowling, Harris, McCurn and Larkin, JJ. [See post. p. 982.]